Citation Nr: 9929128	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for a blood disability, 
claimed as sickle cell anemia and S protein deficiency.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a blood 
disability, claimed as sickle cell anemia and S protein 
deficiency.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  In an April 1997 
rating decision, the veteran was granted service connection 
for post traumatic stress disorder and assigned an initial 
rating of 10 percent.  He filed a May 1997 notice of 
disagreement with this initial rating, commencing an appeal 
on this issue.  Also in May 1997, the veteran was denied 
service connection for bilateral hearing loss and tinnitus.  
He filed an August 1997 notice of disagreement regarding 
these denials, and these issues were also properly developed 
and perfected for appeal.  These separate appeals were then 
merged into the current action.  

In a July 1997 RO rating decision, the veteran was granted an 
increased initial rating of 30 percent for his service 
connected post traumatic stress disorder.  However, since 
there has been no clearly expressed intent on the part of the 
veteran to limit this appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for each disability.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, this 
increased initial rating issue remains in appellate status.

In his May 1997 claim for hearing loss, the veteran mentioned 
both "hearing loss right ear" and, more generally, 
"hearing loss."  The RO adjudicated the issue as service 
connection for bilateral hearing loss, and the veteran 
specifically mentioned "bilateral hearing loss" in his 
notice of disagreement.  Because the issue has been fully 
developed as bilateral hearing loss, bilateral hearing loss 
will be considered by the Board.  

On several occasions, including in an August 1997 written 
statement and at his August 1997 personal hearing, the 
veteran has suggested he is unemployable, in part due to his 
service connected post traumatic stress disorder.  These 
claims amount to an informal claim for a total disability 
rating due to individual unemployability, and should be 
considered by the RO accordingly.  See Stanton v. Brown, 5 
Vet. App. 563 (1993).  


FINDINGS OF FACT

1.  The veteran engaged in combat in Vietnam.  

2.  The record does not include competent medical evidence of 
a nexus between a current diagnosis of bilateral 
sensorineural hearing loss and an acoustic injury in service. 

3.  The record does not include competent medical evidence of 
a nexus between a current diagnosis of tinnitus and an 
acoustic injury in service. 



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, .3.307, 3.309, 3.385 (1998).  

2.  The claim for service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  According to his February 1997 claim, he 
was hit by mortar fire while serving in Vietnam, and this 
injury resulted in bilateral hearing loss and tinnitus.  

The veteran's June 1967 service entrance examination contains 
the following audiometric testing results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
N/A
20
LEFT
15
0
15
N/A
10

Speech audiometry scores were not recorded.  He reported no 
history of hearing loss or any other audiological complaints.  
Thereafter, the veteran's service medical records are silent 
for an audiological disability resulting from enemy fire or 
any other source.  The veteran's April 1969 service 
separation contains the following audiometric testing 
results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
N/A
5
LEFT
5
10
0
N/A
5

Speech audiometry scores were not recorded.  He again noted 
no current hearing loss or other audiological complaints.  
The veteran's DD-214 states he was awarded the Purple Heart 
Medal and the Combat Infantryman's Badge.  

Subsequent to service, the veteran received periodic 
audiological examinations from his employer.  The first 
examination of record is not dated, but was performed 
sometime after December 1985, the testing mechanism's most 
recent calibration date.  Audiometric testing results, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
-5
0
0
25

Speech audiometry scores were not recorded.  The veteran's 
next audiological examination was in January 1988, and 
yielded the following audiometric testing results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
90
90
LEFT
5
5
0
5
35

Speech audiometry scores were not recorded.  Subsequent 
private audiological examinations in January 1990, January 
1994, and February 1995 confirmed a decline in the veteran's 
bilateral hearing acuity, especially in the right ear.  

The RO considered this evidence and in a May 1997 rating 
decision, denied the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

In June 1997, the veteran's hearing acuity was evaluated at a 
private medical college.  He reported a history of noise 
exposure in service, and was diagnosed with profound 
sensorineural hearing loss in the right ear and mild low and 
high frequency hearing loss in the left ear.  His speech 
recognition was described as excellent in the left ear but 
absent in the right.  No tinnitus was noted.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Certain statutorily 
enumerated disorders, such as organic diseases of the nervous 
system, may be presumed to have been incurred in service if 
they manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

As a preliminary matter, the veteran is noted to have been 
awarded the Purple Heart Medal and the Combat Infantryman's 
Badge for his service in Vietnam; these decorations are 
generally accepted as sufficient proof of combat service.  
38 C.F.R. § 3.304 (1998).  As a combat veteran, the statutory 
benefits of 38 U.S.C.A. § 1154(b) are applicable to the 
veteran's claim.  38 U.S.C.A. § 1154(b) (West 1991); see also 
Arms v. West, 12 Vet. App. 188 (1999).  Under these 
presumptions, the veteran's lay testimony regarding diseases 
and injuries incurred in or aggravated by service will be 
accepted as true in the absence of evidence to the contrary, 
if they are consistent with the circumstances, conditions, or 
hardships of service.  

The Board also notes that in an August 1997 written 
statement, the veteran indicated he was receiving Social 
Security Administration benefits due to medical disability.  
In most such cases, a remand is required for the related 
Social Security medical records to be obtained prior to any 
decision by the Board.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  However, in the present case, the veteran 
has specifically stated at his August 1997 personal hearing 
that his Social Security benefits award was based on his 
"sickle cell and [post traumatic stress disorder]"; his 
claimed bilateral hearing loss and tinnitus were not 
implicated as factors in the Social Security Administration's 
decision.  In light of this statement, the veteran's claims 
will not be further delayed by an unnecessary remand to 
obtain records not pertinent to the issues at hand.  Cf. 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).


I. Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss, which he alleges resulted from mortar fire in service.  
For the reasons to be discussed below, the veteran's claim is 
not well grounded.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
In light of these standards, the veteran's private 
audiological examinations clearly establish a current 
diagnosis of bilateral hearing loss.  

Regarding an in-service acoustic injury, the veteran's claim 
of acoustic trauma resulting from his combat exposure must be 
accepted as true, in the absence of evidence to the contrary.  
Because the veteran's combat exposure is established by the 
record, and the claimed injury is consistent with the 
"circumstances, conditions, or hardships" of service, it is 
accepted as having occurred.  38 U.S.C.A. § 1154 (West 1991).  
However, review of the veteran's service separation 
examination shows that hearing loss was not present at the 
time of discharge as defined by 38 C.F.R. § 3.385.  
Nevertheless, the Court has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.

While the veteran has demonstrated both in-service acoustic 
trauma and a current diagnosis of bilateral sensorineural 
hearing loss, he has not submitted medical evidence of a 
nexus between the two.  See Wade v. West, 11 Vet. App. 302, 
305-6 (1998) (citing Caluza, supra).  No medical opinion of 
record suggests the veteran's current bilateral hearing loss 
is due to an acoustic injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Such evidence is 
especially crucial where his in-service trauma occurred 
between 1967-69, and his first audiometric examination 
demonstrating hearing loss dates to January 1988, a time gap 
of more than 15 years.  Evidence is required to establish 
that any current disability results from an in-service 
disease or injury; this evidence has not been provided, and 
the claim is therefore not well grounded.  Id. 

While the veteran has stated his bilateral hearing loss is 
due to an acoustic injury sustained in service, he is not a 
qualified medical expert able to offer testimonial evidence 
of etiology or causation to the Board.  See Pearlman v. West, 
11 Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service acoustic injury resulted in a 
current diagnosis of bilateral sensorineural hearing loss.  
38 U.S.C.A. § 1110 (West 1991).  For this reason, his claim 
is not well-grounded, and must be denied on that basis.  See 
Wade, supra.  

II. Service connection - Tinnitus

The veteran also seeks service connection for tinnitus, 
claimed to have resulted from enemy fire in service.  For the 
reasons to be discussed below, the veteran's claim is not 
well grounded.  

As is noted above, the veteran, having served in combat, now 
reports an in-service acoustic injury not demonstrated by the 
service medical records.  Nevertheless, because the veteran's 
account of his claimed injury is consistent with the 
"circumstances, conditions, or hardships" of service, it is 
accepted as true.  38 U.S.C.A. § 1154 (West 1991).  

While the veteran has established an in-service acoustic 
injury, and now reports a ringing in his ears, he has not 
submitted medical evidence of a nexus between his current 
tinnitus and his in-service injury.  See Wade v. West, 11 
Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  No 
medical opinion of record suggests the veteran's current 
tinnitus is due to an acoustic injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  Such 
evidence is especially crucial where his in-service trauma 
occurred between 1967-69, and his first report of tinnitus 
dates to his May 1997 service connection claim, a time gap of 
more than 25 years.  Evidence is required to establish that 
any current disability results from an in-service disease or 
injury; this evidence has not been provided, and the claim is 
therefore not well grounded.  Id. 

While the veteran has stated his tinnitus is due to an 
acoustic injury sustained in service, he is not a qualified 
medical expert able to offer testimonial evidence of etiology 
or causation to the Board.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that an in-service acoustic injury resulted in a 
current diagnosis of tinnitus.  38 U.S.C.A. § 1110 (West 
1991).  For this reason, his claim is not well-grounded, and 
must be denied on that basis.  See Wade, supra.  


ORDER

1.  Service connection for bilateral hearing loss is denied.  

2.  Service connection for tinnitus is denied.  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran also seeks an increased initial rating for post 
traumatic stress disorder, and service connection for a blood 
disability, claimed as sickle cell anemia and S protein 
deficiency.  In an August 1997 statement to the Board, the 
veteran stated he is currently drawing Social Security 
Administration benefits as a result of these disabilities.  
Because the records associated with this grant of disability 
benefits are potentially relevant to the claim at hand, and 
because they, as federal government records, are considered 
to be in the constructive possession of the VA, they must be 
obtained and associated with the claims folder.  The RO 
should obtain a copy of the Social Security Administration 
decision and the medical evidence on which the award was 
based.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Next, as is noted in the introduction of this 
decision/remand, this appeal arises from an initial rating of 
a service connected disability.  In such cases, the Court has 
stated that "'separate ratings can be assigned separate 
periods of time based on facts found', a practice known as 
'staged' ratings."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citations omitted).  In reconsidering the veteran's 
claim for an increased initial rating for post traumatic 
stress disorder, the RO must determine whether a staged 
rating is indicated by the evidence for any period of the 
veteran's pending claim.  38 U.S.C.A. §§ 3.400, 3.500, 4.29, 
4.30 (1998).  


Thus, in light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  The RO should 
also ensure that all pertinent records of 
treatment are associated with the claims 
folder, to include the medical records, 
if available, considered by the Social 
Security Administration in awarding the 
veteran benefits. If these records are 
not available, the RO should so state for 
the record.

2.  After completion of all requested 
development, the RO should review the 
veteran's claims.  In considering the 
claim for an increased initial rating for 
post traumatic stress disorder, the RO 
must consider if a staged rating is 
warranted, based on the evidence of 
record, in compliance with the Court's 
pronouncements in Fenderson.  If any 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







